ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a integrally bladed rotor over Kray et al. (20100329875A1) which teach: a plurality of blades integrally formed with a hub, each of the plurality of blades having a blade body extending from the hub to an opposed blade tip surface along a longitudinal axis, wherein the blade body defines a pressure side and a suction side, and wherein the blade body includes a cutting edge, wherein the cutting edge is configured to abrade a seal section of an engine case.
Regarding claim 1, prior art fails to teach or fairly suggest a cutting edge defined between the blade tip surface of the blade body and the pressure side of the blade body.
Regarding claim 11, prior art fails to teach or fairly suggest forming a cutting edge between the tip surface and the pressure side.
Regarding claim 20, prior art fails to teach or fairly suggest each blade body includes a respective cutting edge defined between the blade tip surface and the pressure side of the blade body, wherein the cutting edge of each blade body.

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US-4735656-A, US-4957411-A, US-5603603-A, and US-9932839-B2 are cited to show an abrading tip for a turbine blade.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745